UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) Form 10-Q [√] QUARTERLYREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSEPTEMBER 30, 2010 or [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53443 Z3 ENTERPRISES, INC. (Name of registrant as specified in its charter) Nevada 75-3076597 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5645 Coral Ridge Drive #171, Coral Springs, Florida (Address of principal executive offices) (Zip Code) (954) 258-1917 (Registrant's telephone number, including area code) BIBB CORPORATION (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated Filer[]Accelerated Filer[] Non-accelerated Filer []Small Reporting Company[X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act Yes []No[X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the Registrant has filed all documents and reports required to be filed by Section 12, 13, or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock: 3,599,700 shares of Common Stock as of September 30th, 2010. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Item 4. Controls and Procedures. PART II - OTHER INFORMATION Item 1. Legal Proceedings. Item 1A. Risk Factors. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Removed and Reserved Item 5. Other Information. Item 6. Exhibits. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain statements in this quarterly report on Form 10-Q contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Generally, the words “believes”, “anticipates,” “may,” “will,” “should,” “expect,” “intend,” “estimate,” “continue,” and similar expressions or the negative thereof or comparable terminology are intended to identify forward-looking statements which include, but are not limited to, statements concerning the Company’s expectations regarding its working capital requirements, financing requirements, business prospects, and other statements of expectations, beliefs, future plans and strategies, anticipated events or trends, and similar expressions concerning matters that are not historical facts. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to, economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. Readers should carefully review this quarterly report in its entirety, including but not limited to our financial statements and the notes thereto. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. For any forward-looking statements contained in any document, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements. The accompanying notes are an integral part of these financial statements. Z3 ENTERPRISES, INC. Balance Sheets (Un-Audited) (Audited) As of As of Sept. 30, 2010 Dec. 31, 2009 ASSETS Current assets Cash Total current assets Other assets Note receivable from NFY Financial - Investment in land - Goodwill from purchase of HHCCP, LLC - Capitalized broker fees - Total other assets - Total assets LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $- Liability of pending common stock issue Total current liabilities - Total liabilities - Stockholders' equity Common stock; $.001 par value; 25,000,000 shares authorized, 3,340,000 and 3,599,700 shares issued and outstanding as ofDecember 31, 2009 and September 30, 2010, respectively Additional paid-in capital Accumulated deficit Total stockholders' equity Total liabilities and stockholders' equity Z3 ENTERPRISES, INC. Statements of Income (Un-Audited) (Un-Audited) (Un-Audited) (Un-Audited) (Audited) Three monthsended Nine monthsended Year ended Sept. 30, 2010 Sept. 30, 2009 Sept. 30, 2010 Sept. 30, 2009 Dec. 31, 2009 Revenue $- $- $- Cost of goods sold - - - Gross profit - - - Operating expenses Professional fees General and administrative Total operating expenses Income (loss) from operations Income (loss) before provision for income taxes Provision for income taxes - Net income (loss) Basic and diluted income (loss) per common share Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of these financial statements. Z3 ENTERPRISES, INC. Statements of Cash Flows (Un-Audited) Nine months ended Sept. 30. 2010 Sept. 30, 2009 Cash flows from operating activities: Net loss Adjustments to reconcile net loss to net cash used by operating activities: Changes in operating assets and liabilities: Increase in accounts payable Net cash used by operating activities Cash flows from investing activities: Additions to notes receivable Net cash used by investing activities - Cash flows from financing activities: Proceeds from issuance of common stock Net cash provided by financing activities - Net decrease in cash Cash, beginning of period Cash, end of period The accompanying notes are an integral part of these financial statements. Z3 ENTERPRISES, INC. Statements of Income (Un-Audited) (Un-Audited) (Un-Audited) (Un-Audited) (Audited) Three monthsended Nine monthsended Year ended Sept. 30, 2010 Sept. 30, 2009 Sept. 30, 2010 Sept. 30, 2009 Dec. 31, 2009 Revenue $ $
